ORDER

PER CURIAM.
Barclay Ferguson and Karin M. Trink-ler (Homeowners) appeal from the trial court’s grant of summary judgment to Nationwide Mutual Fire Insurance Company (Nationwide) and dismissal of Homeowners’ breaeh-of-contract and vexatious refusal-to-pay claims against Nationwide.
We have reviewed the briefs of the parties and the record on appeal and conclude that there exist no genuine issues of material fact and Nationwide is entitled to judgment as a matter of law. ITT Commercial Fin. Corp. v. Mid-America Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). No error of law appears. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).